598 F.2d 344
UNITED STATES of America, Appellee,v.Joseph John HERBERT, Appellant.
No. 78-5181.
United States Court of Appeals,Fourth Circuit.
Argued March 9, 1979.Decided May 24, 1979.

J. Troy Smith, Jr., New Bern, N. C.  (Ward & Smith, P. A., New Bern, N. C., on brief), for appellant.
Cynthia L. Attwood, Dept. of Justice, Washington, D. C.  (George M. Anderson, U. S. Atty., Raleigh, N. C., Drew S. Days, III, Asst. Atty. Gen., Walter W. Barnett, Linda K. Davis and Bruce J. Berger, Dept. of Justice, Washington, D. C., on brief), for appellee.
Before BUTZNER and RUSSELL, Circuit Judges, and MERHIGE, United States District Judge for the Eastern District of Virginia, sitting by designation.
PER CURIAM:


1
The defendant/appellant, an officer in the Havelock, North Carolina police department, was convicted under 18 U.S.C. § 242 (1970) of depriving an individual of his liberty without due process of law.  He received a six month sentence and a $1,000 fine.  The defendant asserts on appeal that the evidence is insufficient to support a finding of "willfulness" on his part, as is required by the statute.  After careful review of the record, we are convinced that substantial evidence exists to support the jury's finding of willfulness beyond a reasonable doubt.  There being no other error alleged or apparent, the judgment of the district court is


2
AFFIRMED.